In an action for a divorce and ancillary relief, the defendant appeals from an order of the Supreme Court, Queens County (Morgenstern, J.), dated March 29, 2007, which denied his motion, inter alia, to vacate or modify so much of the judgment of divorce as equitably distributed the marital residence.
Ordered that the appeal is dismissed as academic, without costs or disbursements, in light of our determination in the companion appeal (see Warman v Warman, 52 AD3d 596 [2008] [decided herewith]). Santucci, J.R, Covello, Belen and Chambers, JJ, concur.